DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (U.S. Pub No. 20120221188).
Regarding claims 1, 15, 16, Kelly discloses a method, computer program product and a computer, programmed to: determine feature-selection data (computing device 20; computer) (the computer executes instructions (programmed) to access several functions or applications of the vehicle in main menu 201 (feature-selection data) (See Fig.2; paragraph 0036, 0037, 0050);
determine that a mobile device is within a proximity threshold of a vehicle (the computing device 20 establishes a connection with the vehicle systems when the computing device 20 is near or inside the vehicle (proximity threshold)) (See paragraph 0023; 

	Regarding claim 12, Kelly discloses wherein the feature-selection data is associated with at least one of: one of a plurality of levels of autonomous vehicle control, an advanced vehicle snow system, advanced vehicle map system, automotive theater system, or a vehicle disinfection system (the viewed information of the HMI (feature selection data) allows the consumer to access infotainment services (associated with an automotive theater system; see paragraph 0006).
	Regarding claim 13, 17, Kelly discloses wherein the computer further is programmed to determine that the device is within the proximity threshold using a short-range wireless communication protocol (See paragraph 0021, 0023 using Bluetooth (short-range wireless communication protocol)).  
	Regarding claim 15, Kelly discloses a method, comprising: determining feature-selection data associated with features available on a vehicle; determining that a mobile device is within a proximity threshold of the vehicle; and in response to the determinations, controlling a vehicle display to communicate at least some of the feature-selection data to a user.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub No. 20120221188) in view of Crawford Group (U.S. Pub No. 20140278599).
Regarding claim 2, Kelly does not specifically disclose wherein the computer is further programmed to determine the feature selection data using reservation data recorded at the vehicle. In an analogous art, Crawford group discloses the computer is further programmed to determine the feature selection data using reservation data recorded at the vehicle (feature selection data by accessing rental vehicle reservation data for a customer (reservation data received; paragraph 0004). It would have been obvious to one of ordinary kill in the art before the effective date of the claimed invention to modify the system of Kelly to include using reservation data as disclosed by Crawford, to gain the advantage of obtaining vehicle reservation data in response to input from a computer to determine available vehicles (See paragraph 0002-0004 of Crawford).
Regarding claim 3, Kelly fail to specifically disclose the computer is further programmed to receive the reservation data from a mobile device, a server, or a touch-sensitive device in the display. Crawford discloses a computer is further programmed to receive the reservation data from a mobile device, a server, or a touch-sensitive device in the display (the reservation data is received in response to input from a computer (See paragraph 0004). It would have been obvious to one of ordinary kill in the art before the effective date of the claimed invention to modify the system of Kelly to include using reservation data as disclosed by Crawford to gain the advantage of obtaining vehicle reservation data in response to input from a computer to determine available vehicles (See paragraph 0002-0004 of Crawford).
Regarding claim 14, Kelly fails to specifically disclose the computer is further programmed to determine an end of a rental period, and based on determining the end, control the display to provide an indication of the end. In an analogous art Crawford discloses wherein the computer further is programmed to determine an end of a rental period, and based on determining the end, control the display to provide an indication of the end (the GUI screen of Fig. 19 (control the display) is used to solicit payment information of the driver keeps the vehicle beyond the rental period (indication of the end); See paragraph 0107). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teaching of Kelly to include providing an indication of the end as disclosed by Crawford in order to gain the advantage of providing confirmation on a graphical user interface as a convenience to the driver and allowing the driver to keep the vehicle past the authorized time period (See paragraph 0107 of Crawford).

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub No. 20120221188) in view of Lemke et al. (U.S. Pub No. 20110053506).
Regarding claim 4, Kelly fails to specifically disclose the computer is further programmed to control broadcasting a homing signal when the mobile device is within the proximity threshold. In an analogous art, Lemke et al. disclose the computer is further programmed to control broadcasting a homing signal when the mobile device is within the proximity threshold (a module activates a beacon device (considered as broadcasting a homing signal) when the mobile device is within a predetermined proximity to the driver’s seat (proximity threshold), see paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Kelly with that of Lemke by including broadcasting a homing signal as disclosed by Lemke to gain the advantage of controlling user interface functions in a vehicle by detecting proximity (See paragraph 0019 of Lemke).
Regarding claim 5, Kelly fails to specifically disclose the computer is further programmed to control broadcasting a homing signal when the mobile device is located at a different proximity threshold with respect to the vehicle. In an analogous art, Lemke et al. disclose the computer is further programmed to control broadcasting a homing signal when the mobile device is located at a different proximity threshold with respect to the vehicle (a beacon device signal is determined (broadcasting a homing signal) when the mobile device is outside or out of range of a predetermined (different) proximity to the driver’s seat; see paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Kelly to include broadcasting a homing signal as disclosed by Lemke to have the advantage of controlling user interface functions in a vehicle by detecting proximity (See paragraph 0019 of Lemke et al.).
 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub No. 20120221188) in view of Lemke et al. (U.S. Pub No. 20110053506) and Razavilar (U.S. Pub No. 20120022776).
Regarding claim 6, Kelly and Lemke et al. fail to specifically disclose wherein the homing signal includes an identification sequence emitted by the display.  In an analogous art Razavilar disclose the homing signal includes an identification sequence emitted by the display (a beacon (homing) is attached to a display in an array of light emitting diodes enabling a single format (identification sequence); paragraph 0010). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Kelly and Lemke et al. with that of Razavilar by including a homing signal emitted by the display to gain advantage of changing functions using a beacon in a display (See paragraph 0010 of Razavilar).
Regarding claim 7, Kelly and Lemke et al. fail to specifically disclose wherein the broadcasting of the homing signal includes emitting light pulses having different emission frequencies, different intensities, or both. In an analogous art Razavilar disclose the broadcasting of the homing signal includes emitting light pulses having different emission frequencies, different intensities, or both (a beacon (homing) is attached to a display in an array (different emission frequencies) of light emitting diodes enabling a single format; paragraph 0010). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Kelly and Lemke et al. with that of Razavilar by including a homing signal emitted by a display to gain advantage of changing functions using a beacon in a display (See paragraph 0010 of Razavilar).
Regarding claim 8, Kelly and Lemke et al. fail to specifically disclose wherein the homing signal comprises a visual signal, an audible signal, a tactile signal, or a combination thereof. In an analogous art, Razavilar discloses the homing signal comprises a visual signal, an audible signal, a tactile signal, or a combination thereof (a beacon (homing) is attached to a display in an array of light emitting diodes enabling a single format (visual signal); paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Kelly and Lemke et al. with that of Razavilar by including a homing signal emitted by a display to gain advantage of changing functions using a beacon in a display (See paragraph 0010 of Razavilar).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                The prior art fails to disclose wherein the display is carried by a vehicle body, wherein a feature checklist screen of the display faces vehicle-outwardly.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661